Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is to a flexible drill guide composed of  a first body (2) provided internally with a through channel (4) and a transverse portion (42) through the side wall of the first body (2) which the flexible drill (10) can exit from; a second (3), internally hollow body, into which said first body (2) can be inserted; said second body (3) being provided with a through hole (6) through the side wall of the second body (3) suitable to be placed in fluidic connection with the internal through channel (4) of said first body (2); and said second body (3) and said first body (2) sliding relative to one another to vary the relative position of the hole (6) with respect to said transverse (42) portion of said through channel (4) thereby changing the exit angle (β) which is measured by means of an orthogonal axis (6a) that passes through the hole (6) and an axis that is transverse that extends through the hole (6) an dis transverse to the longitudinal axis (1a) of the first body (2) (Fig. 1-5).
The closes prior art of record is Lehenkari et al (US Patent Pub. 20130110112A1).  Lehenkari discloses a guide having a first body (102) and a second body (103) wherein both bodies are slidable relative to one another with a flexible drill (101) passing there through (Fig. 1-4) however, the second body (103) does not disclose a through hole nor does the first body (102) disclose a transverse portion through its side wall.  Neither does the Lehenkari reference disclose wherein the sliding of the first and second bodies change an exit angle of the flexible 
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775